ORDER

PER CURIAM.
Martine Hughes1 (Defendant) appeals the judgment of conviction entered by the Circuit Court of the City of St. Louis after a jury found him guilty of two counts of second-degree assault, one count of third-degree assault, one count of leaving the scene of an accident, and one count of resisting a lawful stop. Defendant claims the trial court erred in overruling his motion for judgment of acquittal as to the charge of resisting a lawful stop because the evidence was insufficient to support a finding that Defendant “knew or reason*426ably should have known the basis for the stop.”
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. An extended opinion would have no precedential value. We have, however, prepared a memorandum opinion for the use of the parties only setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).

. We note that Defendant's name appears in the record on appeal as both "Martine Hughes” and "Hughes Martine." Because the caption of the instant case and Defendant's appellate brief identify Defendant as Martine Hughes, we use that name.